Dismissed and Memorandum Opinion filed April 7, 2005








Dismissed and Memorandum Opinion filed April 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00053-CV
____________
 
WESTCHESTER FIRE INSURANCE, Appellant
 
V.
 
MONIQUE KIRKLAND HODGSON as
Guardian of the Estate of EARL DUDLEY KIRKLAND, III, Individually and on Behalf
of the Estate of BILLIE JOE KIRKLAND, EARL KIRKLAND, JR, and LYNN NELL SHIMEK, Appellees
 

 
On Appeal from the
344th District Court
Chambers County,
Texas
Trial Court Cause
No. 17582
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 10, 2004.
On March 29, 2005, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 7 , 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.